 Case 2:21-cv-02297-JTF-cgc Document 9 Filed 08/25/21 Page 1 of 5                     PageID 39




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


TYRONE WRIGHT,                                  )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )       Case No. 2:21-cv-02297-JTF-cgc
                                                )
MAPCO EXPRESS,                                  )
                                                )
       Defendant.                               )


     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
               PLAINTIFF’S COMPLAINT WITH PREJUDICE

       Before the Court is Plaintiff Tyrone Wright’s pro se Complaint, filed on May 7, 2021.

(ECF No. 1.) Upon screening the Complaint, on July 8, 2021, the Magistrate Judge issued a Report

and Recommendation to dismiss Plaintiff’s Complaint. (ECF No. 7.) Plaintiff failed to file

objections to the Report and Recommendation. As explained below, the Court ADOPTS the

Magistrate Judge’s Report and Recommendation. Plaintiff’s Complaint is DISMISSED with

prejudice.

                                     FINDINGS OF FACT

       In the Report and Recommendation, the Magistrate Judge provides, and this Court adopts

and incorporates, proposed findings of fact in this case. (ECF No. 7, 4.) As noted, Plaintiff failed

to object to the Magistrate Judge’s findings.

                                      LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

                                                    1
 Case 2:21-cv-02297-JTF-cgc Document 9 Filed 08/25/21 Page 2 of 5                      PageID 40




and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may

still hear and submit to the district court proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “the magistrate judge must

enter a recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R.

Civ. P. 72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted.)

Upon review, the district court may accept, reject, or modify the proposed findings or

recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F. Supp. 3d 665, 674 (W.D.

Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive evidence or recommit

the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-cv-2706-

SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015).

       Usually, the district court must review dispositive motions under the de novo standard.

However, a district court is not required to review “a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.” Thomas v.

Arn, 474 U.S. 140, 150 (1985). A district judge should adopt the findings and rulings of the

magistrate judge to which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.

28 U.S.C. § 1915(e)(2) Screening

       Pursuant to Local Rule 4.1, service will not issue in a pro se case where the pro se plaintiff

has been granted leave to proceed in forma pauperis until the complaint has been screened under



                                                 2
 Case 2:21-cv-02297-JTF-cgc Document 9 Filed 08/25/21 Page 3 of 5                          PageID 41




28 U.S.C. § 1915(e)(2)(B). LR 4.1(b). Specifically, courts are required to screen in forma

pauperis complaints and dismiss any complaint, or portion thereof, if the allegation of poverty is

untrue or if the action (i) is frivolous or malicious, (ii) fails to state a claim on which relief may be

granted, or (iii) seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2).

Standard of Review for Failure to State a Claim

        In assessing whether Plaintiff’s Complaint states a claim upon which relief may be granted,

the standards under Rule 12(b)(6) of the Federal Rules of Civil Procedure, as stated in Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010). “Accepting all well-pleaded

allegations in the complaint as true, the Court ‘consider[s] the factual allegations in [the] complaint

to determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (alteration in original) (quoting Iqbal, 556 U.S. at 681). Additionally, although

not free from basic pleading requirements, pro se pleadings are “held ‘to less stringent standards

than formal pleadings drafted by lawyers,’ and should therefore be liberally construed.” Curtin,

631 F.3d at 383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Even so, pro se

litigants must adhere to the Federal Rules of Civil Procedure, and the Court cannot create a claim

that has not been spelled out in a pleading. Falkner v. United States, No. 11-2982-STA-cgc, 2012

U.S. Dist. LEXIS 93372, at *16 (W.D. Tenn. July 6, 2012).

                                             ANALYSIS

        The Report and Recommendation determined that Plaintiff’s Complaint does not satisfy

the requirements of Fed. R. Civ. P. 8 and should therefore not have been accepted as a complaint.

(ECF No. 7, 4.) Moreover, the Report and Recommendation concludes that to the extent it is



                                                   3
 Case 2:21-cv-02297-JTF-cgc Document 9 Filed 08/25/21 Page 4 of 5                        PageID 42




considered as a complaint, the Complaint fails to state a claim upon which relief may be granted.

(Id.) Plaintiff has not filed objections, and the time to do so has expired. The Court has reviewed

the Complaint and—while not obligated to do so—has conducted a de novo review of the

Magistrate Judge’s Report and Recommendation. The Court finds that Plaintiff’s Complaint

should be dismissed for failure to comply with Fed. R. Civ. P. 8 and for failing to state a claim

upon which relief may be granted.           Accordingly, the Court ADOPTS the Report and

Recommendation. Plaintiff’s Complaint is DISMISSED.

       The Court also agrees with the Magistrate Judge’s recommendation that the Court certify,

pursuant to 28 U.S.C. § 1915(a)(3), that Plaintiff may not appeal the above determination in forma

pauperis because such an appeal would not be taken in good faith. Plaintiff did not object to the

Report and Recommendation. Under 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in

forma pauperis if the trial court certifies in writing that it is not taken in good faith.” 28 U.S.C. §

1915(a)(3). “The good faith standard is an objective one” and considers whether the litigant seeks

appellate review of any nonfrivolous issue. Beard v. Memphis, TN Crim. & Judicial Sys., No. 17-

2184-STA-cgc, 2017 U.S. Dist. LEXIS 100175, at *8 (W.D. Tenn. June 16, 2017). Additionally,

courts hold that it would be inconsistent for a district court to determine that a complaint should

be dismissed prior to service on the defendant, while simultaneously finding that the claim has

sufficient merit to support an appeal in forma pauperis. Id. at *9. The same considerations that

favor dismissal of Plaintiff’s Complaint also compel the conclusion that an appeal here would be

frivolous and, thus, not taken in good faith. See id. at *8. Accordingly, this Court certifies,

pursuant to 28 U.S.C. § 1915(a), that an in forma pauperis appeal in this case by Plaintiff would

not be taken in good faith, and thus, may not be taken.

                                          CONCLUSION



                                                  4
 Case 2:21-cv-02297-JTF-cgc Document 9 Filed 08/25/21 Page 5 of 5            PageID 43




       Upon de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 7). Plaintiff’s Complaint is DISMISSED with prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).   The Court CERTIFIES that Plaintiff may not appeal the

determination herein in forma pauperis.

       IT IS SO ORDERED this 25th day of August, 2021.


                                                 s/John T. Fowlkes, Jr.
                                                JOHN T. FOWLKES, JR.
                                                UNITED STATES DISTRICT JUDGE




                                            5
